SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 20, 2011 AMAROK RESOURCES, INC. (Exact name of Company as specified in its charter) Nevada 333-156594 98-0599925 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 30021 Tomas Street, Suite 300 Rancho Santa Margarita, CA 92688 (Address of principal executive offices) Phone: (949) 682-7889 (Company’s Telephone Number) Copy of all Communications to: Carrillo, Huettel & Zouvas, LLP 3033 Fifth Avenue, Suite 400 San Diego, CA 92103 Phone: 619.546.6100 Fax: 619.546.6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 AMAROK RESOURCES, INC. Form 8-K Current Report ITEM1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On May 20, 2011, Amarok Resources, Inc., a Nevada corporation (the "Company"), entered into aPurchase andSale Agreement (the “Agreement”) with Warrior Ventures Inc., a Canadian corporation.Pursuant to the terms and conditions of the Agreement, the Company shall acquire the McNeil Property consisting of twenty (20) claims totaling two hundred fifty six (256) claim units in McNeil and Robertson townships in the Larder Lake Mining Division in the province of Ontario in exchange for one million four hundred thousand (1,400,000) shares of the Company’s Rule 144 common stock and an option to purchase an additional one million four hundred thousand (1,400,000) shares of the Company’s Rule 144 common stock. The foregoing summary description of the terms of the Agreement may not contain all information that is of interest to the reader. For further information regarding the terms and conditions of the Agreement, this reference is made to such agreement, which is filed as Exhibit 10.1 hereto and is incorporated herein by this reference. ITEM 2.03CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF A REGISTRANT. The information provided in Item 1.01 of this Current Report on Form 8-K is incorporated by reference into this Item 2.03. ITEM3.02UNREGISTERED SHARES OF EQUITY SECURITIES. The information provided in Item 1.01 of this Current Report on Form 8-K is incorporated by reference into this Item 3.02. Exemption From Registration. The shares of Common Stock referenced herein were issued in reliance upon the exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933, as amended, (“Securities Act”), and/or Regulation D, as promulgated by the U.S. Securities and Exchange Commission under the Securities Act, based upon the following: (a) each of the persons to whom the shares of Common Stock were issued (each such person, an “Investor”) confirmed to the Company that it or he is an “accredited investor,” as defined in Rule 501 of Regulation D promulgated under the Securities Act and has such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities, (b) there was no public offering or general solicitation with respect to the offering of such shares, (c) each Investor was provided with certain disclosure materials and all other information requested with respect to the Company, (d) each Investor acknowledged that all securities being purchased were being purchased for investment intent and were “restricted securities” for purposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act and (e) a legend has been, or will be, placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit No. Description of Exhibit Purchase and Sale Agreement betweenCompany and Warrior Ventures Inc. dated March 24, 2011. Page - 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMAROK RESOURCES, INC. Date: June 7, 2011 By:/s/ Ron Ruskowsky Ron Ruskowsky Chief Executive Officer & President Page - 3
